330 S.W.3d 497 (2010)
Michael L. LOGSDON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93072.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Michael L. Logsdon, Maywood, MO, pro se.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael L. Logsdon appeals the judgment denying his Rule 24.035 motion for postconviction relief. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).